Dismissed and Memorandum Opinion filed August 11, 2005








Dismissed and Memorandum Opinion filed August 11,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00862-CR
____________
 
TIMOTHY WALTON
PERKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County,
Texas
Trial Court Cause No.
933,929
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court.  See Tex.
R. App. P. 42.2.  Because this
court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the clerk of the court to issue the
mandate of the court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed August 11, 2005.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.
Do not publish C Tex.
R. App. P. 47.2(b).